Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/15/2020 was filed before the first action on the merits of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
As a note to the applicant regarding Claims 3 and 15; these claims recite the frequency determination and sending to a second vehicle. While from the applicant’s figures and specification it is clear that this second vehicle is intended to be within the same surrounding as the first vehicle and the main speaker equipped vehicle (E.g. the first and second located as the same intersection see fig 2.) currently claims 3 and 15 do not recite any relationship between the two vehicles in terms of space or time. While claims are read in light of the specification, limitations from the specification cannot be imparted to claims (excluding 112(f) interpretation/explicit limiting definitions of the specification). (i.e. the specification sets a minimum boundary of what must is included/covered by the claim language but it doesn’t exclude concepts/scenarios which would also be described under the BRI/plainmeaning of the claim language.
	As such a scenario where a vehicle performs the sending frequency determination and transmission to a first vehicle at a first point and then later (e.g. while 15mins later at a different intersection) performs the same determination and transmission to another vehicle would teach a “first” and “second” vehicle (and frequency determination/transmission) as claimed. More directly, claims 3 and 15 are written broad enough such that if  piece(s) of prior art(s) teach/render obvious claims 2 and 14 they would also implicitly render obvious claims 3 and 15 as the naturally/logically the speaker system isn’t rendered non-functioning after an initial transmission. Currently claims 3 and 15 can be understood to include simply repeating the frequency determination/sending process at another point in the journey of the speaker vehicle.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 7-10, 12-15, 17-18, 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 10547941 B1, “Vehicle Acoustic Transducer Operation”, Herman.
	Regarding Claim 1, Herman teaches “A system for a host vehicle, comprising: an object detection sensor;”(Column 3, lines 45-53, “FIG. 1 illustrates an example system 100 for generating and transmitting an acoustic message from a vehicle 101. The system 100 includes a computer 105. The computer 105, typically included in a vehicle 101, is programmed to receive collected data 115 from one or more sensors 110. For example, vehicle 101 data 115 may include a location of the vehicle 101, data about an environment around a vehicle 101, data about an object outside the vehicle such as another vehicle, etc. “ Here teaches an object detection sensor and in column 4 lines 15-29, “Sensors 110 can include a variety of devices. For example, various controllers in a vehicle 101 may operate as sensors 110 to provide data 115 via the vehicle 101 network or bus, e.g., data 115 relating to vehicle speed, acceleration, position, subsystem and/or component status, etc. Further, other sensors 110 could include cameras, motion detectors, etc., i.e., sensors 110 to provide data 115 for evaluating a position of a component, evaluating a slope of a roadway, etc. The sensors 110 could, without limitation, also include short range radar, long range radar, time of flight cameras, LIDAR, and/or ultrasonic transducers. Other types of sensors may include pressure sensors, temperature sensors, and the like, to determine the properties of the environment around the vehicle which can affect the propagation of sound waves in the environment.” Here teaches the sensors include radar)” a frequency generator coupled to a speaker; and a computer that includes a processor and a memory, the memory storing instructions executable by the processor such that the processor is programmed to:”(Column 5, lines 38-45, “The computer 105 can actuate a transducer 210 to transmit the acoustic message 200. The transducer 210 can be mounted to or at an outer portion of the vehicle 101 to emit the acoustic message 200 out from the vehicle 101, e.g., a vehicle 101 roof, a vehicle 101 front hood, etc. The transducer 210 emits acoustic waves (i.e., sound waves) at specified frequencies to transmit the acoustic message 200. The transducer 210 can be a speaker including a diaphragm and a coil.” Here teaches a speaker and computer);” detect a relative speed of a target vehicle to the host vehicle via data from the object detection sensor;”( Column 6-7, lines 66-04, “he computer 105 can identify the target 205. The computer 105 can actuate one or more sensors 110 to collect data 115 about the target 205. The computer 105 can predict a target trajectory 310 based on the data 115 of the target 205. As used herein, a “trajectory” is set of data including a speed, position, and direction of travel for each of one or more times, and a “predicted trajectory” is a prediction of the speed and path (i.e., the position along the direction of travel) of an object, e.g., the vehicle 101, the target 205, etc., over each of one or more times.” Here teaches “sensors” on the vehicle monitor/collect data about the target);” specify a target frequency for a sound to be received at the target vehicle; determine a sending frequency for the sound based on the target frequency and the relative speed of the target vehicle; and transmit the sound at the sending frequency.”(Column 7-8, lines 52-09, “The computer 105 can predict a vehicle trajectory 315 of the vehicle 101. The predicted vehicle trajectory 315 indicates the path and speed that the computer 105 predicts the vehicle 101 will follow. The computer 105 can collect data 115 about the vehicle 101 with one or more sensors 110, including data 115 about a vehicle 101 speed, direction of travel, turn rate, etc. The computer 105 can also account for a propagation time of a sound wave relative to predicted future vehicle and target relative trajectories when adjusting the acoustic message 200. The computer 105 can predict the vehicle trajectory 315 based on the collected data 115. Based on the predicted target trajectory 310 and the predicted vehicle trajectory 315, the computer 105 can adjust the frequency of the acoustic message 200. That is, the computer 105 can receive specific frequencies at which to actuate the transducer 210 from the data store 106 and can as is conventionally known cause a supply electricity to the transducer 210 at frequencies adjusted from the specific frequencies from the data store 106, e.g., frequencies adjusted higher or frequencies adjusted lower than those stored in the data store 106. Thus, the computer 105 can actuate the transducer 210 to emit the acoustic message 200 at frequencies adjusted according to the predicted target trajectory 310 and the predicted vehicle trajectory 315.” Here teaches the setting of target frequency and its emission based on the relative trajectories of the target and the vehicle and from Column 6-7, lines 66-08 ,” The computer 105 can identify the target 205. The computer 105 can actuate one or more sensors 110 to collect data 115 about the target 205. The computer 105 can predict a target trajectory 310 based on the data 115 of the target 205. As used herein, a “trajectory” is set of data including a speed, position, and direction of travel for each of one or more times, and a “predicted trajectory” is a prediction of the speed and path (i.e., the position along the direction of travel) of an object, e.g., the vehicle 101, the target 205, etc., over each of one or more times.” Here teaches that the target’s trajectory includes its speed and position)
	Claim 2 is a system claim which is identical to claim 1 excluding that it doesn’t recite an object detection sensor, frequency generator and speaker. However the computer and the instructions it runs are identical to claim 1 above. Thus the grounds for rejection of claim 2 is equivalent to claim 1.
	Regarding Claim 3, Herman teaches “The system of claim 2, the instructions further comprising instructions to: detect a speed of a second target vehicle; determine a second sending frequency for a second sound based on the target frequency and a difference in the speed of the host vehicle and the speed of the second target vehicle; and transmit the second sound at the second sending frequency.”(Column 10, lines 20-30, “To minimize the frequency shifts, the computer 105 can, based on the predicted first target trajectory 400 and the predicted second target trajectory 405, determine a frequency adjustment Δf and adjust the frequency of the acoustic message 200. The frequency adjustment Δf can be based on, e.g., an average relative velocity V.sub.rel based on respective relative velocities between the vehicle 101 and each of the targets 205c, 205d. Thus, the computer 105 transmit the acoustic message 200 adjusted by the frequency adjustment Δf to minimize the frequency shifts from the different trajectories 400, 405 of the targets 205c, 205d” Here teaches the when there are multiple target/recipient the target frequency for each is calculated (based on relative speeds between host and the individual target) and then an averaged emitted (second) frequency is emitted which is based on the relative speed of the second target. I.e. this section teaches sending of an overall frequency which is based on both the first and second target(s) individual relative speed(s). as such this averaged frequency/sound fits the definition of a first frequency based on the relative speed of a first target and a second frequency based on the relative speed of a second target)
	Regarding Claim 5, Herman teaches “The system of claim 3, wherein the instructions further include instructions to actuate a speaker at a first time to transmit the sound at the sending frequency and to actuate the speaker at a second time to transmit the second sound at the second sending frequency.”( Column 11, lines 23-29, “FIG. 7 is a block diagram of an example process 700 for emitting an acoustic message 200 from a vehicle 101. The process 700 begins in a block 705, in which the computer 105 actuates one or more sensors 110 to collect data 115 from an environment surrounding the vehicle 101. The computer 105 can collect data about one or more targets 205, including a target 205 speed, position, acceleration, etc.” As seen in figure 7, the process in continuous/looping as such the second loop would teach the second time/frequency. In block  705 “one or more targets” teachings that a second target/sending frequency can be detected in block 705 as such on the repeat (735 “continue” is a yes output) a new (second) frequency is determined and then output at a second time. )

    PNG
    media_image1.png
    652
    429
    media_image1.png
    Greyscale

	Regarding Claim 7, Herman teaches “The system of claim 2, wherein the speed of the host vehicle is determined via a host vehicle speed sensor.”( In column 4 lines 15-29, “Sensors 110 can include a variety of devices. For example, various controllers in a vehicle 101 may operate as sensors 110 to provide data 115 via the vehicle 101 network or bus, e.g., data 115 relating to vehicle speed, acceleration, position, subsystem and/or component status, etc. Further, other sensors 110 could include cameras, motion detectors, etc., i.e., sensors 110 to provide data 115 for evaluating a position of a component, evaluating a slope of a roadway, etc. The sensors 110 could, without limitation, also include short range radar, long range radar, time of flight cameras, LIDAR, and/or ultrasonic transducers. Other types of sensors may include pressure sensors, temperature sensors, and the like, to determine the properties of the environment around the vehicle which can affect the propagation of sound waves in the environment.” Here teaches onboard sensors which give vehicle speed. i.e. a host speed sensor)
	Regarding Claim 8, Herman teaches “The system of claim 2, wherein the speed of the target vehicle is detected via a host vehicle radar.”(Column 6-7, lines 66-04, “he computer 105 can identify the target 205. The computer 105 can actuate one or more sensors 110 to collect data 115 about the target 205. The computer 105 can predict a target trajectory 310 based on the data 115 of the target 205. As used herein, a “trajectory” is set of data including a speed, position, and direction of travel for each of one or more times, and a “predicted trajectory” is a prediction of the speed and path (i.e., the position along the direction of travel) of an object, e.g., the vehicle 101, the target 205, etc., over each of one or more times.” Here teaches “sensors” on the vehicle monitor/collect data about the target. In column 4 lines 15-29, “Sensors 110 can include a variety of devices. For example, various controllers in a vehicle 101 may operate as sensors 110 to provide data 115 via the vehicle 101 network or bus, e.g., data 115 relating to vehicle speed, acceleration, position, subsystem and/or component status, etc. Further, other sensors 110 could include cameras, motion detectors, etc., i.e., sensors 110 to provide data 115 for evaluating a position of a component, evaluating a slope of a roadway, etc. The sensors 110 could, without limitation, also include short range radar, long range radar, time of flight cameras, LIDAR, and/or ultrasonic transducers. Other types of sensors may include pressure sensors, temperature sensors, and the like, to determine the properties of the environment around the vehicle which can affect the propagation of sound waves in the environment.” Here teaches the sensors include radar)
	Regarding Claim 9, Herman teaches ‘The system of claim 2, the instructions further comprising instructions to determine to transmit a second sound based on a distance of the target vehicle.”( Column 7, lines 15-28, “For example, the type “cyclist” indicates that the target 205 includes a human-powered cycle, e.g., a unicycle, a bicycle, a tricycle, a quadricycle, etc. In another example, the type “pedestrian” indicates that the target 205 has no additional component to move, i.e., the target 205 walks and/or runs. The computer 105 can identify the type of the target 205 based on data 115 collected by the sensors 110. In addition, the computer 105 can, based on data 115 from one or more sensors 110, determine a distance between the vehicle 101 and the target 205 and the target type, e.g. a person in another vehicle, a person on a skateboard, etc., and can adjust a magnitude of the emitted sound wave of the acoustic message 200 to achieve a desired message magnitude intensity at the target 205.” Here teaches control of the emitted sound based on distance, as changing of volume of a sound could constitute a different sound to one of ordinary skill this teaches the determining to transmit a second sound based on distance.)
	Regarding Claim 10, Herman teaches “The system of claim 9, the instructions further comprising instructions to transmit the second sound at a volume based on the distance of the target vehicle.”(Column 7, lines 15-28, “For example, the type “cyclist” indicates that the target 205 includes a human-powered cycle, e.g., a unicycle, a bicycle, a tricycle, a quadricycle, etc. In another example, the type “pedestrian” indicates that the target 205 has no additional component to move, i.e., the target 205 walks and/or runs. The computer 105 can identify the type of the target 205 based on data 115 collected by the sensors 110. In addition, the computer 105 can, based on data 115 from one or more sensors 110, determine a distance between the vehicle 101 and the target 205 and the target type, e.g. a person in another vehicle, a person on a skateboard, etc., and can adjust a magnitude of the emitted sound wave of the acoustic message 200 to achieve a desired message magnitude intensity at the target 205.” Here teaches control of volume (magnitude) based on distance to the target)
	Regarding Claim 12, Herman teaches “the instructions further comprising instructions to specify the sending frequency for the sound based at least in part on a location of the target vehicle.”( Column 6-7, lines66-08 ,” The computer 105 can identify the target 205. The computer 105 can actuate one or more sensors 110 to collect data 115 about the target 205. The computer 105 can predict a target trajectory 310 based on the data 115 of the target 205. As used herein, a “trajectory” is set of data including a speed, position, and direction of travel for each of one or more times, and a “predicted trajectory” is a prediction of the speed and path (i.e., the position along the direction of travel) of an object, e.g., the vehicle 101, the target 205, etc., over each of one or more times.” Here teaches that the target’s trajectory includes its speed and position.)
	Regarding Claim 13, Herman teaches “The system of claim 2, the instructions further comprising instructions to specify the target frequency based at least in part on location of the target vehicle relative to the host vehicle.”( Column 7-8, lines 52-09, “The computer 105 can predict a vehicle trajectory 315 of the vehicle 101. The predicted vehicle trajectory 315 indicates the path and speed that the computer 105 predicts the vehicle 101 will follow. The computer 105 can collect data 115 about the vehicle 101 with one or more sensors 110, including data 115 about a vehicle 101 speed, direction of travel, turn rate, etc. The computer 105 can also account for a propagation time of a sound wave relative to predicted future vehicle and target relative trajectories when adjusting the acoustic message 200. The computer 105 can predict the vehicle trajectory 315 based on the collected data 115. Based on the predicted target trajectory 310 and the predicted vehicle trajectory 315, the computer 105 can adjust the frequency of the acoustic message 200. That is, the computer 105 can receive specific frequencies at which to actuate the transducer 210 from the data store 106 and can as is conventionally known cause a supply electricity to the transducer 210 at frequencies adjusted from the specific frequencies from the data store 106, e.g., frequencies adjusted higher or frequencies adjusted lower than those stored in the data store 106. Thus, the computer 105 can actuate the transducer 210 to emit the acoustic message 200 at frequencies adjusted according to the predicted target trajectory 310 and the predicted vehicle trajectory 315.” Here teaches the setting of target frequency and its emission based on the relative trajectories of the target and the vehicle; trajectories in the context of Herman are all of include both position and speed as such this implicitly teaches frequency adjustment based on position/location of the target relative to the vehicle.)
	Regarding Claim 14 is a method version of the system claim 2, which is a broader version of the system claim 1. As such claim 14 is rejected on the same grounds as claim 1.
	Regarding Claim 15, 17-18, 20 these claims a method versions of the system claims  3, 7-8, 12 respectively as such their grounds of rejection are identical to their equivalent claims above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herman as applied to claim 2 above, and further in view of US 20180015878 A1, “Audible Notification Systems And Methods For Autonomous Vehicles”, Mcnew
	Regarding Claim 11, Herman fails to disclose identify (i.e. selecting) a target based on the distance between vehicle and object/target. Only stating that the target is identified by the computer, and what parameters/characteristics of the target are identified. 
	Mcnew provides a warning notification system for a vehicle which includes identification (selection) of warning targets based on their distance to the vehicle. ([0021] “Aspects described herein may utilize the object detection and notification system 30 to detect presence of a target object and, under predetermined conditions, provide patterned sound cues to localize the occupant's awareness to the target object. The sound cues may be patterned based on one or more of location of the target object, speed of the target object, location of occupants in the autonomous vehicle 10, information of an occupant's viewing angle, etc.” Here teaches teaches that an object is a target (identified) under “predetermined conditions” later these conditions are taught to be [0038] “A warning condition may be determined by the one or more processors 42 based on input from the sensors 70 and one or more of (i) detected direction of the target object, (ii) detected distance to the target object and (iii) relative/closing speed of the target object.” Here teaches distance to target (a form of object/target position relative to the vehicle) is a condition for an object being a target/potential threat)
	It would have been obvious of one of ordinary skill in the art, to modify Herman to use the distance/position of an object relative to the vehicle to determine its threat as taught by Mcnew et al and if it is a target (for an audio/siren emission). The KSR rational for this being “Use of Known Technique To Improve Similar Devices (Methods, or Products) in the Same Way”. (I) Herman teaches the base device of a frequency modulation of a vehicle siren/speaker to warn/alert external objects (Vehicles). (II) Mcnew teaches a comparable device of an internal audio alarm which includes teachings for how to set/determine an at risk external object. These inventions are comparable in that they are both vehicle collision/alert systems.  (III). The specific implementation of identify (i.e. setting an external object as a target) an object based on its position doesn’t change the underlying principles of Herman as it is merely being used as a more refined/improved way to identify a target. i.e. the specify a target based on its position (Mcnew) doesn’t change any of the subsequent frequency shift calculations/trajectory tracking in Herman. (IV) the both the location relative to the vehicle and the identification are recited on a high level of generality, as such any sensor system (radar/lidar, etc) for detecting external objects is on a basic level “identifying” the targets based on their location. Further Herman already discloses all of the necessary sensors (external facing radar/lidar to detect objects) to perform the functions, further both are operating under the same principle/goal of reducing collision/likelihood. As such the implementation of using separation distance/position to determine if an object is a target wouldn’t require any physical changes to the invention of Herman only changes to the software/algorithm.
	Claim 19 is a method version of claim 11, its grounds of rejection/rational of combination is identical to claim 11.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herman as applied to claim 3 above, and further in view of US 5012221 A, “Emergency Vehicle Audible Warning System And Method”, Neuhaus
	Regarding Claim 4, while Herman does teach a determination of a second frequency based on a second car/vehicle’s relative speed. (I.e. multiple targets with their own determined frequencies) Column 9-10, lines 63-19, “IG. 4 illustrates an example vehicle 101 transmitting an acoustic message 200 to a plurality of targets 205. The computer 105 can identify a plurality of targets 205 and determine to transmit an acoustic message 200 to the targets 205. The example of FIG. 4 shows two targets, a first target 205c and a second target 205d, and the computer 105 can identify a different number of targets 205, e.g., three, four, etc. The computer 105 can predict a first target trajectory 400 for the first target 205c and a second target trajectory 405 for the second target 205d. Because the targets 205c, 205d each move along their respective trajectories 400, 405, the targets 205c, 205d can each perceive the acoustic message 200 with a different frequency shift. For example, the first target 205c can be a cyclist who may be moving at about 20 kph, and the second target 205d can be a pedestrian moving at 5 kph. The different speeds at which the target 205c, 205d move can affect the perceived frequency of the acoustic message 200. Alternatively, the target 205 can change a velocity direction, resulting in a change to the relative velocity V.sub.rel that can result in a different frequency shift. For example, the predicted trajectory 405 of the target 205c can change as a result of a turn from a current trajectory, e.g., from a sidewalk into a crosswalk.” and Additionally while in the context of figure 4 a omni directional speaker system is disclosed, Herman does also teach that a speaker can be directional/directed substainnly in a single direction in Column 5-6, lines 60-05, “The transducer 210 can be movable to direct the acoustic message 200 toward the target 205, as shown in FIG. 3. For example, the transducer 210 can be attached to a post rotatable about a vertical axis, and the computer 105 can actuate a motor (not shown) to rotate the post to move the diaphragm of the transducer 210 to direct the acoustic message 200 toward the target 205 (i.e., along a straight line between the transducer 210 and the target 205) as the vehicle 101 approaches the target 205. Alternatively, the transducer 210 can emit the acoustic message 200 in all directions, as shown in FIG. 4. In another example, acoustic beam forming may be utilized in which an acoustic beam steering array generates a beam of steered acoustic energy into the environment directed towards the target 205 of the message 200.” Herman however fails to teach the use of multiple speakers each with its own respective sound/target. In other-words Herman recognizes the problem that multiple targets (first and second vehicle) may be present, and that a speaker may be directed to a specific target, it fails to disclose the use of two directional output speakers to allow for multiple targets to each receive a specific acoustic message.

    PNG
    media_image2.png
    523
    456
    media_image2.png
    Greyscale

	Neuhaus discloses a vehicle mounted speaker assembly which includes a rear and front (relative to the vehicle) speakers Column 4, lines 58-65, “The present invention provides warning signals having a number of sound phrases with different frequency patterns that can be selected by an operator of the EV. Each different sound phrase projects a different level of urgency. Such a feature allows the operator to warn the general public of the urgency of the present situation while minimizing annoyance to the general public when on less urgent calls. The present invention provides warning signals having a number of sound phrases with different frequency patterns that can be selected by an operator of the EV. Each different sound phrase projects a different level of urgency. Such a feature allows the operator to warn the general public of the urgency of the present situation while minimizing annoyance to the general public when on less urgent calls.”  and each speaker/direction can have its own frequency/pattern in Column 4-5, lines 66-14, “Warning sounds differently directed from the EV have different characteristics, helping the bearer to locate the EV and recognize what, if any, action should be taken. The warning system of the preferred embodiment of the present invention uses separate front-directed and rear-directed acoustic radiators or speakers having independently generated sound phrases. As compared to the warning sound phrases from the front-directed acoustic radiators, the characteristics of the patterns of the sound phrases projected from the rear-directed acoustic radiators aid in mediating or lessening the sense of urgency to observers in the rear hemisphere of the EV, which is to say, rearward of the EV. It is possible to further refine this concept by further speakers, projecting different sound patterns in different directions, as well.” With each speaker having/being capable of its own frequency/waveform output. (See Neuhause figure 4a/b below)

    PNG
    media_image3.png
    292
    461
    media_image3.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to implement the multiple directed speaker system as taught by Neuhaus as the physical system on which controlled by Herman’s operating logic/sensors (i.e. target’s relative speed based frequencies). The resulting modification would teach a system in which a first target has a first frequency emitted by a first speaker and a second target has a second frequency emitted by a second speaker at a second target frequency. One would be motivated to implement multiple directional speakers (Neuhaus) to reach multiple targets, as opposed to a single omni-directional speaker disclosed in Herman, as motivated by Neuhaus Column in Column 4-5, lines 66-14, “Warning sounds differently directed from the EV have different characteristics, helping the bearer to locate the EV and recognize what, if any, action should be taken. The warning system of the preferred embodiment of the present invention uses separate front-directed and rear-directed acoustic radiators or speakers having independently generated sound phrases. As compared to the warning sound phrases from the front-directed acoustic radiators, the characteristics of the patterns of the sound phrases projected from the rear-directed acoustic radiators aid in mediating or lessening the sense of urgency to observers in the rear hemisphere of the EV, which is to say, rearward of the EV.  Here teaches that the different directed sounds allow for users to better recognize what actions/where the vehicle is (reducing likelihood of a crash/collision). The resulting modification would teach all aspects of claim 4.
Claim 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herman as applied to claim 2 above, and further in view of itself and routine optimization.
	Regarding Claim 6, Herman doesn’t explicitly disclose setting of a range of the first sending frequency and the second sending frequency (corresponding to two different targets) and then selecting a frequency within that range. Herman however does teach the calculation of an average sending frequency using a first and second sending frequency of two different targets. Column 10, lines 20-30, “To minimize the frequency shifts, the computer 105 can, based on the predicted first target trajectory 400 and the predicted second target trajectory 405, determine a frequency adjustment Δf and adjust the frequency of the acoustic message 200. The frequency adjustment Δf can be based on, e.g., an average relative velocity V.sub.rel based on respective relative velocities between the vehicle 101 and each of the targets 205c, 205d. Thus, the computer 105 transmit the acoustic message 200 adjusted by the frequency adjustment Δf to minimize the frequency shifts from the different trajectories 400, 405 of the targets 205c, 205d.”
	As such it would have been obvious to instead of merely using the average (halfway) frequency between the first and second frequency but to instead select a different frequency somewhere between the first and second frequency. The determination of which specific frequency would be merely routine optimization of determining a weighting between the frequencies. The underlying logic is that each target has its own ideal frequency, however the ideal frequency for one target can result in an undesirable shift in frequency for the other target thus. As such searching/experimenting with the range of frequencies defined by the first target and second target frequency and selecting of a frequency in that band would be obvious under the KSR rational of “obvious to try”. (See MPEP 2144.05 “Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions” section II Sections A and B). The “obvious to try” KSR rational analysis is (I) Herman discloses the recognized problem that in the driving scenario with multiple alarm targets means that each alarm target has its own ideal alarm frequency, and that there is a need to figure out an alarm frequency which works for both targets. (II) Herman’s specific solution of averaging the two target’s frequencies implicit a finite range of frequencies between target one’s frequency and target two frequency. (III) Herman teaches that an perceived frequency should be within a threshold of a perceived frequency Column 2, lines 54-57, “The method can further include adjusting an emitted frequency of the acoustic message to generate a predicted perceived frequency received by the target that is within a threshold of a recorded frequency of the acoustic message.”  As such this implicit sets range of suitable frequencies being between a high and low frequency and that so long as a frequency is close enough (within a threshold) of an ideal/target frequency then it is satisfactory. Thus any frequency between a first and second targets’ frequencies has a reasonable chance of success so long as it is within a threshold of both targets individual ideal frequencies. (IV) Currently claim 6 recites the chosen frequency in the range on a high level of generality/without particular concern/detail as to how this frequency is chosen beyond that it is within the range set between the first and second target frequencies. Nor in the applicant’s specification is any detail given as to what specific frequency/formula for a ideal frequency between two sending frequencies (it appears that applicant’s original claims is the only place where this first/second targets sending frequency defining a range of sending frequencies is disclosed) disclosed as such leading to a conclusion that the specific chosen sending frequency isn’t of particular importance so long as it is within the range.
	Claim 16 is a method version of the system claim 6 above, as such its grounds of rejection is identical to claim 6.
	Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: 
While the claims all currently stand rejected the applicant’s specification contains many examples of target zones/logic for determining of frequencies of a siren when multiple objects are within the same zone see paragraph [0045] of applicant’s specification (prioritizing certain target types, choosing the nearest target (to the vehicle) in a zone). In particular the prioritization based on type of object (pedestrian versus vehicle) for a specific zone doesn’t appear to be taught in the prior art. Herman teaches detection of target type (i.e. recognition of an object of a pedestrian or as a vehicle) this recognition is only used as part of predicting a likely trajectory and no prioritization/selection of a target out of multiple targets based on the individual targets classification/type taught. As such amendments to the claims detailing this zone determinations and prioritization of targets within the respective zones would be likely allowable. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5, 7-8, 12-15, 17-18, 20  are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-3, 5, 12-15, 20   of U.S. Patent No. US 10547941 B1, Herman. Although the claims at issue are not identical, they are not patentably distinct from each other because:
	The claims of the US patent US 10547941 B1, Herman claim a frequency shift of an audio emission (e.g. siren) to based on the relative velocities between the vehicle and audio target. For brevity US 10547941 B1 will be referred to as the “patent” and the instant application referred to as “current application” in the below analysis for the dependent claims.
	Patent Claims 5 and 12 are directed to identification of a second target and adjustment/calculation of a second emission frequency. Teaching/covering claims 3, 5 of current application. (Patent Claim 12 implicit teachings a first and second time with the sending of the second frequency at a second time based on its wording of “adjusting” meaning that inherently the first frequency, target, and time have occurred.)
	Application Claims 7-8, 17-18 are directed to the sensors/means of the vehicle which obtain the data (main vehicle speed and target vehicle speed) for the method/calculation of frequency. While the patent doesn’t contain claims which are directed to the sensors used, the parameters of the method are the same (i.e. the patent by its claimed method/function  is using main vehicle and external vehicle speeds implicitly must have/know the speed of the main vehicle and the other vehicle) and as claims 7-8, 17-18 are both (I) reciting a very high level of generality (a vehicle speed sensor to detected vehicle speed) and (II) WURC sensors and their functions (Use of radar to detect speed of an external vehicle/object is standard in the art); as such a system capable of obtaining the necessary parameters/data to perform the method of the patent would contain/by necessity have the components performing the functions as claimed in application claims 7-8, 17-18.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20110032122 A1; US 20110032087 A1; US 20130076504 A1; US 20100231368 A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH MICHAEL DUNNE whose telephone number is (571)270-7392. The examiner can normally be reached Mon-Thurs 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH M DUNNE/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661